Smith, C. J.,
delivered the opinion of the court.
Two questions are presented to us by the record in this cause:
First, did appellant actually collect money as premiums on its policies in excess of the amount reported by it as the gross amount of premiums received and on which it has paid taxes? and in event this question should he answered in the affirmative:
Second, is the money distributed by appellant to its policyholders under clause VI of its policies “cash dividends paid under policy contracts?”
' It is unnecessary for us to answer the first of these questions; for an affirmative answer to the second will dispose of the cause, and it seems to us that it must, necessarily he so answered. That these dividends were not, in fact, paid to the policyholders, hut, at their request,, were deducted from the premiums due, each policyholder simply paying the difference between the amount of his1, premium and the dividend due him, does not alter the situation; for dealing with the dividend in this manner is the equivalent of each policyholder receiving his dividend in cash and immediately returning it to appellant in part payment of the premium due on his policy.

jReversed cmd cause dismissed.